DETAILED ACTION
Election
Applicants’ election, with partial traverse, in their filings of September 3, 2020 and January 19, 2021 is acknowledged.  The required election of species and applicants elections, as per the filings of September 3, 2020 and January 19, 2021 are as set forth below.
For Claims 19 – 43, elect:
One specific protein of interest (SEQ ID NO, where every residue is designated). In response, applicants elected SEQ ID NO:  2. This is not completely responsive because the application (p6-7) only discusses SEQ ID NO:  2 within the DAS181 protein of Malakhov et al, 2006,  which is a fusion protein containing the heparin (glysosaminoglycan, or GAG) binding domain from human amphiregulin fused via its N-terminus to the C-terminus of a catalytic domain of Actinomyces Viscosus (e.g., sequence of amino acids set forth in SEQ ID NO: 2.  Thus, the specification does not disclosed compositions comprising SEQ ID NO:  2.
One specific cell (specific genus and species). In response, applicants elected E. coli. 
One specific inorganic salt (specific structure) for step b1 and b2. In response, applicants elected sodium phosphate.  
One specific concentration of the inorganic salt for step b1 and b2. In response, applicants elected 50 mM.
One specific chelating agent (specific structure).  In response, applicants elected EDTA. 
One specific concentration of the chelating agent. In response, applicants elected 100 nM.1  
One of: (i) adding the inorganic salt, incubating, then adding the chelating agent (step b1) or (ii) adding the inorganic salt and chelating agent at the same time (step b2).  If (i) adding the inorganic salt, incubating, then adding the chelating agent is elected, further elect one specific time, or time range, and temperature for incubating.  In response, applicants elected step b2.
One specific time, or time range, and temperature for holding the culture comprising the inorganic salt and chelating agent (step c). In response, applicants elected at least 10 mins and 20-25C. 
One of: (i) not adjusting the pH of the culture containing the added inorganic salt and the added chelating agent or (ii) adjusting the pH of the culture containing the added inorganic salt and the added chelating agent (step d).  If (ii) adjusting the pH of the culture containing the added inorganic salt and the added chelating agent is elected, further elect one specific pH. If (ii) adjusting the pH of the culture containing the added inorganic salt and the added chelating agent is elected, further elect one specific time, or time range, and temperature for holding at the elected pH.  Based on amendment of claim 19(d), this election is not required.
One specific detergent or one specific combination of two specific detergents ((step e & Claim 6)-specific structure(s)). In response, applicants elected triton X plus SDS.  
One specific time, or time range, and temperature for holding the culture comprising the inorganic salt, chelating agent, and detergent (step f).  Based on amendment of claim 19(f), this election is not required
One of: (i) not lowering the temperature or (ii) lowering the temperature (step g).  If (ii) lowering the temperature is elected, further elect one specific temperature.  Based on amendment of claim 19(g), this election is not required.

One specific precipitating agent ((step h) specific structure) and concentration thereof.  In response, applicants elected PEG.  In response, applicants elected 0.05%.   
One specific time, or time range, and temperature for holding the culture comprising the inorganic salt, chelating agent, detergent, and precipitating agent (step i). Based on amendment of claim 19(i), this election is not required.

One specific process for removing a substantial portion of the cellular debris ((step j)-steps and reagents).  In response, applicants elected centrifugation. 
One of: (i) the method comprises mechanical disruption of the cells or (ii) the method does not comprise mechanical disruption of the cells (step of last three lines).  If (i) the method comprises mechanical disruption of the cells is elected, further elect one specific process for mechanical disruption of the cells (steps and reagents).  No response. Current claim 19 explicitly exclude this limitation (last 3 lines).
One of: (i) the method comprises removing substantially all of the culture media or (ii) the method does not comprise removing substantially all of the culture media (step of last three lines). If (i) the method comprises removing substantially all of the culture media is elected, further elect one specific process for removing substantially all of the culture media (steps and reagents).  No response. Current claim 19 explicitly exclude this limitation (last 3 lines).
 
One of: (i) the method comprises addition of an enzyme that degrades cell wall material or (ii) the method does not comprise addition of an enzyme that degrades cell wall material (step of last three lines). If (i) the method comprises addition of an enzyme that degrades cell wall material is elected, further elect: (a) one specific enzyme and (b) one specific process for degrading cell wall material (steps and additional reagents).  No response. Current claim 19 explicitly exclude this limitation (last 3 lines).

One of: (i) not further purifying the protein of interest or (ii) further purifying the protein of interest.  If (ii) further purifying the protein of interest is elected, further elect one specific process for said purifying (steps and reagents).  Based on amendment of claim 19(k), this election is not required.


The elected invention is directed to a composition comprising a polypeptide comprising the amino acid sequence of SEQ ID NO: 2 made by the method comprising:
(a) providing a liquid culture of an E. coli cell expressing the intracellular protein of interest; 
(b2) contacting the culture with 50mM sodium phosphate and 100mM EDTA; 
(c) holding the culture containing sodium phosphate and EDTA for 10 minutes at 20-25C;
(d) contacting the culture containing the sodium phosphate and EDTA with triton X plus SDS;
(e) contacting the culture containing the added inorganic salt, the added chelating agent and the added detergent with 0.05% PEG.

wherein the method does not comprise: (i) mechanical disruption of the cells, (ii) removing substantially all of the culture media, or (iii) addition of an enzyme that degrades cell wall material.
Applicants’ traversal is based on the following argument.  Applicant traverses all of the requests for species election except those requiring election of: a specific protein, a specific cell, a specific inorganic salt, a specific chelating agent, a specific detergent or combination of detergents; and a specific precipitating agent. The other requests, for example for specific concentrations and specific times for incubation steps are unduly narrow and are inconsistent with compact prosecution. This argument is not found to be persuasive for the following reasons.   As a first issue, the specification herein explicitly states the following (p3). ‘These chemical reagents are added to the culture in a stepwise manner. The reagents are also added so as to achieve a particular concentration of that reagent. The method requires the presence of the chemical reagent in the solution for a defined amount of time.’  Thus, the inventors have acknowledged that the concentrations of chemicals and the incubation times are critical to the method.  As a second issue, the restriction/election requirement of species in the action July 2, 2020 was made in order to focus the examiner on the invention applicants believe to be most patentable.  Upon identification of allowable subject matter, the ranges of concentrations and times will be evaluated. The restriction requirement is still deemed proper and is therefore made FINAL.  
Claim History
Original claims 1-18 were filed on July 15, 2019.  With the preliminary amendment of January 29, 2020, claims 1-18 have been cancelled and claims 19-43 have been added.  With the amendment of September 3, 2020, claims 24-28 and 33-34 have been cancelled, claims 19 has been amended, and no claims have been added.  Claims 19-23, 29-32, and 35-43 are pending.  Claims 21, 32, 40-41, and 43 are withdrawn from further consideration pursuant to 37 
Effective Filing Date
The effective filing date granted for the instant claims is September 3, 2020, the filing date of the instant claim set, which disclosed the recited subject matter.  It is noted that applicants have explicitly deleted original steps (f) and (i) from claim 19.  Both US 14/210,728 and US 61/800,345 require said steps.   Thus, those priority documents fail to disclose the method of claim 19 herein.  It is further noted that neither US 14/210,728, US 61/800,345, nor the specification herein disclosed ‘a polypeptide comprising the amino acid sequence of SEQ ID NO: 1 and 2’, as recited in claim 19 herein.  The first appearance of said recitation is the claim set filed January 29, 2020.
 Providing persuasive evidence that the recited limitation was presented in the prosecution history on or before March 16, 2013 would overcome a potential change in AIA  status.  However, AIA  status cannot be overcome by amendment or cancellation of claims. (MPEP 2159.02)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicants state that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include New Matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains New Matter not disclosed in the prior-filed application.  See below under “Written Description”.

AIA -First Inventor to File Status
Based on the effective filing date of September 3, 2020 the present application is being examined under the pre-AIA , first to invent provisions.
As explained above, providing persuasive evidence that the above limitation was presented in the prosecution history on or before March 16, 2013 would overcome a potential change in AIA  status.  However, AIA  status cannot be overcome by amendment or cancellation of claims. (MPEP 2159.02)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Title-Objections
The title is objected to for the term “Novel”. All issued patents are deemed novel.
Drawings- Objections
The drawings of January 29, 2020 are objected to for the following reasons.
Figure 3 is objected to because the lanes in Fig 3D and 3E are not explained.
Figure 9 is objected to because the lanes are not explained.
Specification-Objections
The specification is objected to for failing to provide support for ‘a polypeptide comprising the amino acid sequence of SEQ ID NO: 1 and 2’, as recited in claim 19.  The first appearance of said limitation in the prosecution is in the said recitation is the claim set filed January 29, 2020.  It is required that the specification be amended to provide antecedent basis for claim 19, provided no new matter is introduced. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).
	

Claims-Objections
Claim 22 is objected to for being dependent from a withdrawn claim.
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 19-20, 22-23, 29-31, 35-39, and 42 are rejected under 35 U.S.C. 112, second paragraph or (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
For claim 19, the phrase “a polypeptide comprising the amino acid sequence of SEQ ID NO: 1 and 2” renders the claim indefinite because the application does not disclose such a polypeptide.  Therefore, it is unclear whether said phrase means (i) “a polypeptide comprising the amino acid sequence of SEQ ID NO: 1 and 2” (the plain meaning), (ii) “a polypeptide comprising the amino acid sequence of SEQ ID NO: 1 or 2”, or (iii) “a polypeptide comprising the amino acid sequence of SEQ ID NO: 1 and/or 2”.  The skilled artisan would not know the metes and bounds of the recited invention.  Taking the broadest reasonable interpretation, for 
Claims 19-20, 22-23, 20-31, 35-39, and 42 are rendered indefinite for improper antecedent usage as follows.
For claim 19, the phrase “the method” should be corrected to “a method”.
For claim 19, the phrase “the intracellular protein” lacks antecedent basis. 
For claim 19, the phrase “the …protein of interest” lacks antecedent basis. 
	Claims dependent from the claims rejected above are also objected to for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Claim Rejections - 35 USC § 112-Fourth Paragraph/AIA (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 22 recites ‘a mixture of two detergents’.  However parent claim 21 is limited to compositions comprising ‘a detergent’ i.e., a single detergent.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 19-20, 22-23, 29-31, 35-39, and 42 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  Specifically, the claims recite the following method.
A composition comprising a polypeptide comprising the amino acid sequence of SEQ ID NO: 2 made by the method comprising:
(a) providing a liquid culture of an E. coli cell expressing the intracellular protein of interest; 
(b2) contacting the culture with 50mM sodium phosphate and 100mM EDTA; 
(c) holding the culture containing sodium phosphate and EDTA for 10 minutes at 20-25C;
(d) contacting the culture containing the sodium phosphate and EDTA with triton X plus SDS;
(e) contacting the culture containing the added inorganic salt, the added chelating agent and the added detergent with 0.05% PEG.
(f) subjecting the culture comprising the added inorganic salt, the added chelating agent, the added detergent and the added precipitating agent to centrifugation to remove a substantial portion of the cellular debris, thereby providing a supernatant composition comprising the protein of interest;
wherein the method does not comprise: (i) mechanical disruption of the cells, (ii) removing substantially all of the culture media, or (iii) addition of an enzyme that degrades cell wall material.
No such compositions or method is disclosed in the specification2.  Thus, one of skill in the art would have no idea which compositions and methods applicants have in mind that they 
Claims 19-20, 22-23, 20-31, 35-39, and 42 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the Inventors, at the time the application was filed, had possession of the claimed invention.  Applicants have explicitly deleted original steps (f) and (i) from claim 19.  The instant application, US 14/210,728, and US 61/800,345 require said steps.   Thus, application fails to describe deletion of said limitations and, therefore, claim 19, and dependent claims, are rejected under 35 U.S.C. 112, first paragraph, for introducing New Matter.  See MPEP 608 & 706.03(o). 	
 Claims 19-20, 22-23, 20-31, 35-39, and 42 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the Inventors, at the time the application was filed, had possession of the claimed invention.  Claim 19 introduces the limitation of ‘a polypeptide comprising the amino acid sequence of SEQ ID NO: 1 and 2’.  The specification fails to describe said limitation and, thus, claim 19, and claims dependent therefrom, are rejected under 35 U.S.C. 112, first paragraph, for introducing New Matter.  See MPEP 608 & 706.03(o). 	
Allowable Subject Matter
No claims are allowable.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 11a-7:30p7pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

	/SHERIDAN SWOPE/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is assumed that this is a typographical error and was meant to be 100mM EDTA.
        2 See below regarding incubation times for detergent and precipitating agent.